— Judgment, Supreme Court, New York County entered July 22, 1971, after non jury trial, unanimously modified, on the law, by reversal of that portion which dismissed the cause of action for wrongful death, and by reinstatement of the same, and otherwise affirmed, without costs and without disbursements. Whatever the infirmities of the claims for surgical malpractice and autopsy without permission, they have no application to the reinstated cause, which should not have been dismissed. That cause was sufficiently described in the original timely notice of claim (General Municipal Law § 50-e), and there was full compliance with the order permitting amendment of the title after appointment of the administratrix. Service of the order of amendment was effective, though made upon the Corporation Counsel rather than the Comptroller. Concur — McGivem, J. P., Markewieh, Kupferman and Murphy, JJ.